DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzner et al. (EP 0380874), hereinafter known as “Weitzner.”
With regards to claim 1, Weitzner discloses (Figures 1 and 6-6B) a surgical clip applier 2, comprising: 
an outer shaft 100; 
an end effector assembly 116 supported within the outer shaft 100 and extending distally from the outer shaft 100, the end effector assembly 116 including first and second jaw components 116/116 coupled to one another at proximal portions 122 of the first and second jaw components 116/116 (Col 9 lines 19-22), the first and second jaw components 116/116 including respective first and second arms 
an inner drive sleeve 106 disposed within the outer shaft 100 and about the first and second jaw components 116/116, the inner drive sleeve 106 movable within the outer shaft 100 (Col 8 lines 55-56) and relative to the first and second jaw components 116/116 from a proximal position to a distal position to cam about (Col 9 lines 33-37) outer surfaces 126 of the first and second jaw components 116/116 to move the first and second jaws 120/120 from a spaced-apart position (Figure 6A) to an approximated position (Figure 6B) to apply a surgical clip about tissue disposed between the first and second jaws 120 (functional language; a clip disposed between the jaws 120 can be applied to tissue); and 
a pin 114 supported by the inner drive sleeve 106 and disposed between the first and second arms 118/118 of the first and second jaw components 116/116, wherein movement of the inner drive sleeve 106 from the distal position back to the proximal position cams the pin 114 about (Col 9 lines 24-29) inner surfaces 124 of the first and second jaw components 116/116 to move the first and second jaws 120/120 from the approximated position (Figure 6B) back to the spaced-apart position (Figure 6A).
With regards to claim 4, Weitzner discloses wherein the arm 118/118 of at least one of the first or second jaw components defines a cut-out 128/128 within the inner surface 124 thereof, the at least one cut-out 128 configured to at least partially receive the pin 114 therein in the approximated position (Figure 6B) of the first and second jaws 120/120.  
With regards to claim 5, Weitzner discloses wherein the arm of each of the first and second jaw components 116/116 defines a cut-out 128/128 within the inner surface 124 thereof, the cut-outs 128/128 configured to at least partially receive the pin 114 therein in the approximated position (Figure 6B) of the first and second jaws 120/120.  
With regards to claim 6, Weitzner discloses wherein the first and second jaw components 116/116 are pivotably coupled to one another and the outer shaft 100 at the proximal portions 122 thereof via a pivot pin 104, the first and second jaw components 116/116 pivotable about the pivot pin 104 to move the first and second jaws 120/120 between the spaced-apart (Figure 6A) and approximated positions (Figure 6B).  
With regards to claim 7, Weitzner discloses wherein the pivot pin 104 extends through opposed slots 108 defined within the inner drive sleeve 106 to enable slidable movement of the inner drive sleeve 106 about the pivot pin 104 (Col 9 lines 19-22).
With regards to claim 14, Weitzner discloses (Figures 1 and 6-6B) a surgical clip applier 2, comprising: 
an outer shaft 100; 
an end effector assembly 116 supported within the outer shaft 100 and extending distally from the outer shaft 100, the end effector assembly 116 including first and second jaw components 116/116 movable between a spaced-apart position (Figure 6A) and an approximated position (Figure 6B) to apply a surgical clip about tissue disposed therebetween (functional language; a clip disposed between the jaws 120 can be applied to tissue), at least one of the first of second jaw components 116/116 defining a cut-out 128 within an inner surface 124 thereof; and 
an inner drive sleeve 106 disposed within the outer shaft 100 and about the first and second jaw components 116/116, the inner drive sleeve 106 supporting a pin 114 disposed between the first and second jaw components 116/116, the inner drive sleeve 106 movable within the outer shaft 100 (Col 8 lines 55-56) and relative to the first and second jaw components 116/116 from a proximal position to a distal position to cam about (Col 9 lines 33-37) outer surfaces 126 of the first and second jaw components 116/116 to move the first and second jaw components 116/116 from the spaced-apart position (Figure 6A) to the approximated position (Figure 6B); and 

With regards to claim 18, Weitzner discloses wherein the first and second jaw components 116/116 are pivotably coupled to one another and the outer shaft 100 via a pivot pin 104, the first and second jaw components 116/116 pivotable about the pivot pin 104 between the spaced-apart (Figure 6A) and approximated positions (Figure 6B).  
With regards to claim 19, Weitzner discloses wherein the pivot pin 104 extends through opposed slots 108 defined within the inner drive sleeve 106 to enable slidable movement of the inner drive sleeve 106 about the pivot pin 104 (Col 9 lines 19-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner in view of Ward et al. (US PGPub 2015/0105821), hereinafter known as “Ward.”
With regards to claims 2-3 and 15-16, Weitzner discloses the surgical clip applier as claimed in claims 1 and 14. Weitzner is silent wherein the pin defines a wedge-shaped configuration increasing in width in a proximal-to-distal direction to facilitate camming about the inner surfaces of the first and second jaw components to move the first and second jaws from the approximated position back to the spaced-apart position; and wherein the pin defines a tear-drop-shaped configuration.
However, Ward teaches (Figures 17A-19) wherein a pin 96/98 defines a wedge-shaped configuration (bulbous; Paragraph 113) increasing in width in a proximal-to-distal direction (Figure 18) to facilitate camming about the inner surfaces of the first and second jaw components 42 to move the first and second jaws 40 from the approximated position (Figure 18) back to the spaced-apart position (Figure 19); and wherein the pin 96/98 defines a tear-drop-shaped configuration (bulbous; Paragraph 113).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pin of Weitzner for the pin of Ward. Weitzner functions to facilitate camming about the inner surfaces of the first and second jaw components to move the first and second jaws from the approximated position to the spaced-apart position, but the difference between the prior art and the claimed invention is that Weitzner does not teach a wedge-shaped or tear-drop-shaped pin. Ward teaches (see Figs. 17A-19) a similar surgical tool comprising a wedge-shaped and teardrop-shaped pin for camming about the inner surfaces of the first and second jaw components (see citations above).  Accordingly, the prior art references teach that it is known that the pin of Weitzner and the pin of Ward are elements that are equivalents for providing camming about the inner surfaces of the jaws to move the first and second jaws from the approximated position to the spaced-apart position.  Therefore, it would have been obvious to one of ordinary skill in the art at the 
	With regards to claim 17, Weitzner/Ward disclose the surgical clip applier of claim 15. The result of the combination of Weitzner/Ward disclose wherein each of the first or second jaw components (Weitzner: 116/116) defines a cut-out (Weitzner: 128/128) within the inner surface (Weitzner: 124) thereof, the one cut-outs (Weitzner: 128/128) configured to at least partially receive the pin (Ward: 96/98) therein in the approximated position (Weitzner: Figure 6B) of the first and second jaws (Weitzner: 120/120).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cut-outs of Weitzner for the purpose of matching the shape of the wedge-shaped pin of Ward so that the cut-outs are sized for the appropriate pin shape. Also according to MPEP 2144 IIIB, a cut-out configuration to match the wedge-shaped pin is a matter of choice which a person of ordinary skill in the art would have found obvious.
	With regards to claims 8-9, Weitzner discloses (Figures 1 and 6-6B) a surgical clip applier 2, comprising: 
an outer shaft 100; 
an end effector assembly 116 supported within the outer shaft 100 and extending distally from the outer shaft 100, the end effector assembly 116 including first and second jaw components 116/116 movable between a spaced-apart position (Figure 6A) and an approximated position (Figure 6B) to apply a surgical clip about tissue disposed therebetween (functional language; a clip disposed between the jaws 120 can be applied to tissue); 

a pin 114 supported by the inner drive sleeve 106 and disposed between the first and second arms 118/118 of the first and second jaw components 116/116, wherein movement of the inner drive sleeve 106 from the distal position back to the proximal position cams the pin 114 about (Col 9 lines 24-29) inner surfaces 124 of the first and second jaw components 116/116 to move the first and second jaws 120/120 from the approximated position (Figure 6B) back to the spaced-apart position (Figure 6A).
Weitzner is silent wherein the pin defines a wedge-shaped configuration increasing in width in a proximal-to-distal direction; and wherein the pin defines a tear-drop-shaped configuration.
However, Ward teaches (Figures 17A-19) wherein a pin 96/98 defines a wedge-shaped configuration (bulbous; Paragraph 113) increasing in width in a proximal-to-distal direction (Figure 18) to facilitate camming about the inner surfaces of the first and second jaw components 42 to move the first and second jaws 40 from the approximated position (Figure 18) back to the spaced-apart position (Figure 19); and wherein the pin 96/98 defines a tear-drop-shaped configuration (bulbous; Paragraph 113).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pin of Weitzner for the pin of Ward. Weitzner functions to facilitate camming about the inner surfaces of the first and second jaw components to move the first and second jaws from the approximated position to the spaced-apart position, but the difference between the prior art and the claimed invention is that Weitzner does not teach a wedge-shaped or 
With regards to claim 10, Weitzner/Ward disclose wherein at least one of the first or second jaw components (Weitzner: 116/116) defines a cut-out (Weitzner: 128/128) within the inner surface (Weitzner: 124) thereof, the at least one cut-out (Weitzner: 128) configured to at least partially receive 
With regards to claim 11, the result of the combination of Weitzner/Ward disclose wherein each of the first or second jaw components (Weitzner: 116/116) defines a cut-out (Weitzner: 128/128) within the inner surface (Weitzner: 124) thereof, the one cut-outs (Weitzner: 128/128) configured to at least partially receive the pin (Ward: 96/98) therein in the approximated position (Weitzner: Figure 6B) of the first and second jaws (Weitzner: 120/120).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cut-outs of Weitzner for the purpose of matching the shape of the wedge-shaped pin of Ward so that the cut-outs are sized for the appropriate pin shape. Also according to MPEP 2144 IIIB, a cut-out configuration to match the wedge-shaped pin is a matter of choice which a person of ordinary skill in the art would have found obvious.
With regards to claim 12, Weitzner further discloses wherein the first and second jaw components 116/116 are pivotably coupled to one another and the outer shaft 100 via a pivot pin 104, the first and second jaw components 116/116 pivotable about the pivot pin 104 between the spaced-apart (Figure 6A) and approximated positions (Figure 6B).  
With regards to claim 13, Weitzner further discloses wherein the pivot pin 104 extends through opposed slots 108 defined within the inner drive sleeve 106 to enable slidable movement of the inner drive sleeve 106 about the pivot pin 104 (Col 9 lines 19-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/11/2021

/WADE MILES/Primary Examiner, Art Unit 3771